Title: From George Washington to Captain Robert Smith, 25 October 1778
From: Washington, George
To: Smith, Robert


          
            Sir,
            [Fredericksburg, 25 October 1778]
          
          As you are furnished with a Copy of the instructions given to Capt. Stith, you will easily discover my design in ordering him to retire with the remains of the Regiment—but as he appears in every instance to have gone counter to them, & has crossed the Delaware without advising me of it, in that case, I would have you fix on some place in the state of Pennsylvania consistent with the intention of the instructions already given, & shall confide in you, after consulting the Qr Mastrs to comply with my views expressed in them.
          If on your meeting with Capt. stith you do not think he can justify the Steps he has taken, I desire he may be directed, to repair to Head Quartrs to answer for his conduct. Given &c. 25 Octor 78.
          
            G. W——n
          
        